      Case 2:13-cr-00312-KJM Document 162 Filed 08/26/21 Page 1 of 2


     HEATHER E. WILLIAMS, CA SBN #122664
1    Federal Defender
     MEGAN T. HOPKINS, CA SBN #294141
2    Assistant Federal Defender                                               FILED
     Office of the Federal Defender                                          Aug 26, 2021
3    801 I Street, 3rd Floor                                              CLERK, U.S. DISTRICT COURT
     Sacramento, CA 95814                                               EASTERN DISTRICT OF CALIFORNIA
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     CURTIS DANE SANDERS
6
7
                              IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                     Case No. 2:13-cr-00312-001 KJM
11
                        Plaintiff,                  ORDER FOR
12                                                  RELEASE
               vs.
13
      CURTIS DANE SANDERS,
14
                        Defendant.
15
16
17
18          CURTIS DANE SANDERS is hereby released to the custody of the Office of the Federal
19   Defender/a representative thereof or, alternatively, Kristy Baker. Release is to be delayed until
20   8:00 a.m. on Friday, August 27, 2021. Upon release, Mr. Sanders shall be transported by a
21   representative of the Office of the Federal Defender or Ms. Baker directly to the WellSpace
22   Residential Treatment Program for intake and admission.
23          It is FURTHER ORDERED that the defendant shall reside and participate in an inpatient
24   correctional treatment program to obtain assistance for drug and/or alcohol abuse, for a period of
25   up to 90 days, and up to 10 additional days for substance abuse detoxification services if deemed
26   necessary.
27   ///
28
     G
     Sanders – Order for Release                     -1-
      Case 2:13-cr-00312-KJM Document 162 Filed 08/26/21 Page 2 of 2



1           All other conditions of supervised release remain in full force and effect.
2
3
     Dated: August 26, 2021
4                                                    _____________________________________
5                                                    CAROLYN K. DELANEY
                                                     UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     G
     Sanders – Order for Release                     -2-
